Citation Nr: 0831332	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-33 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a stomach 
condition, to include as due to an undiagnosed illness or a 
medically unexplained chronic multisymptom illness as a 
result of Persian Gulf War service.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
fatigue, to include as due to an undiagnosed illness or a 
medically unexplained chronic multisymptom illness as a 
result of Persian Gulf War service.

3.  Entitlement to a rating in excess of 10 percent for tinea 
pedis, tinea cruris, dermographism, and pseudofolliculitis 
barbae (PFB).



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979 and from October 1990 to May 1991.  The veteran 
also had a period of Reserve service.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denies the benefits sought on 
appeal.  

In a September 1998 decision, the Board confirmed a denial of 
the claim of entitlement to service connection for diarrhea 
on the basis that the claimed disorder did not arise during 
the veteran's active military service, to include service in 
the Gulf Theater, or manifest to a compensable degree after 
the last date of service in the Gulf Theater.  

The Board presently REMANDS the claim of entitlement to 
service connection for a stomach disorder; and reopens and 
REMANDS the claim of entitlement to service connection for a 
fatigue disorder, to the RO via the Appeals Management Center 
(AMC), in Washington, DC, to ensure compliance with 
applicable law.  VA will notify the appellant if further 
action is required on his part.
 

FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Board denied the veteran's claim of entitlement to 
service connection for fatigue, when it issued an unappealed 
decision in September 1998.  

2.  Evidence submitted since the September 1998 Board 
decision, when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim and raises the possibility of substantiating the 
claim of entitlement to service connection for fatigue, to 
include as due to an undiagnosed illness or a medically 
unexplained chronic multisymptom illness as a result of 
Persian Gulf War service.

3.   The combined percentage of exposed area as a result of 
the service-connected tinea pedis, tinea cruris, 
dermographism, and PFB is zero percent.  The combined 
percentage of the entire body affected is less than one 
percent. 


CONCLUSIONS OF LAW

1.  Evidence received since the final September 1998 decision 
wherein the Board denied the veteran's claim of entitlement 
to service connection for fatigue is new and material, and 
the veteran's claim for that benefit is reopened.  38 
U.S.C.A.      §§ 5108, 7103(a), 7104(b) (West 2002); 
38 C.F.R. §§ 3.156, 20.1105 (2007).

2.  The criteria for a rating in excess of 10 percent for 
tinea pedis, tinea cruris, dermographism, and PFB have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.118, including Diagnostic Codes 
7800-7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The United States Court of Appeals for Veteran's Claims 
(Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 
1 (2006), which held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the service connection.  In that regard, the Court noted that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

A VCAA letter was issued in November 2005, prior to the 
decision on appeal.  The veteran was notified of: the 
information or evidence necessary to substantiate the claims 
based on the submission of new and material evidence, higher 
evaluations, and service connection; the necessary 
information or evidence, if any, the claimant was to provide; 
and the necessary information or evidence, if any, the VA 
will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The veteran indicated in November 2005 
that he had no additional evidence to submit in support of 
his claims.  An additional VCAA letter was issued in May 
2007.  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in June 
2006, September 2006, and May 2007.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The service connection 
claims were last readjudicated in the December 2007 
supplemental statement of the case (SSOC).

As noted above, the veteran was notified that new and 
material evidence was needed to reopen his claims as they 
were previously denied and the reasons for the prior denials.  
As the Board is reopening the claims on the basis of receipt 
of new and material evidence, any error in notification 
regarding what is needed to reopen (as directed by the Court 
in Kent) is harmless.  In light of the favorable disposition, 
the Board finds that further discussion of VCAA compliance is 
not warranted at this time with regard to the new and 
material claims.

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Statements of the veteran 
indicate awareness of the evidence necessary to substantiate 
the claim for a higher evaluation and no further analysis in 
that regard is necessary.  

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical records, post-service 
VA and private treatment records, VA hospitalization reports, 
and VA examination reports. 

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  New and Material Evidence

The veteran seeks to reopen a claim of entitlement to service 
connection for   fatigue, last finally denied by the Board in 
September 1998.  

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a); 
see also 38 U.S.C.A. § 7111(a) (a decision by the Board is 
subject to revision on the grounds of clear and unmistakable 
error (CUE)).  When the Board affirms a determination of the 
RO, that determination is subsumed by the final appellate 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104.  

Once the Board's decision becomes final, absent submission of 
new and material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  In the 
instant case, the veteran did not file a motion for 
reconsideration or a claim for CUE.  Therefore, the Board's 
September 1998 decision is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if 
new and material evidence is presented or secured with regard 
to a claim that was disallowed, the Board must reopen the 
claim and review the former disposition of the claim.  See 
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1105. 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  

For applications filed after August 29, 2001, as was the 
application to reopen the claims in this case, new and 
material evidence means evidence not previously submitted to 
agency decision makers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The record indicates that in its December 1997 rating 
decision, the RO denied service connection for fatigue on the 
basis that the claimed disorder did not arise during the 
veteran's active military service, to include service in the 
Gulf theater, or manifest to a compensable degree after the 
last date of service in the Gulf theater.  

In September 1998, the Board affirmed the denials on the 
basis that the competent evidence failed to show current 
chronic disability associated with fatigue that could be 
attributed to the veteran's military service. 

After reviewing the evidence of record, the Board determines 
that new and material evidence has been presented to reopen 
the claims of entitlement to service connection for chronic 
fatigue.  While some of the additional evidence may be 
cumulative of evidence already in the file at the time of the 
September 1998 final denial, in light of the regulation 
changes noted below, it is significant in order to fairly 
decide the merits of the claims.  See 38 C.F.R. § 3.156(a).

In particular, the veteran has continued to complain of 
chronic fatigue symptoms. He is competent to report such 
symptoms. "Competent lay evidence" means "any evidence not 
requiring that the proponent have specialized education, 
training, or experience."  Lay evidence is competent "if it 
is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person."  38 C.F.R. § 3.159(a)(2); Bruce 
v. West, 11 Vet. App. 405, 410-11 (1998) (one not a medical 
expert is nevertheless competent to offer evidence of his 
symptoms in support of a claim for an increased disability 
evaluation); see Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Under regulation, VA is authorized to compensate any Persian 
Gulf veteran suffering from a chronic disability resulting 
from an undiagnosed illness or combination of undiagnosed 
illnesses which became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 
38 C.F.R. § 3.317.  This regulation has changed a number of 
times since the Board's decision in September 1998.  As 
originally constituted, the regulation established the 
presumptive period as not later than two years after the date 
on which the veteran last performed active military, naval, 
or air service in the Southwest Asia Theater of operations 
during the Persian Gulf War.  Effective December 18, 2006, 
the period within which such disabilities must become 
manifest to a compensable degree in order for entitlement for 
compensation to be established was extended to December 31, 
2011.  See 38 C.F.R. § 3.317 (2007).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA).  Section 202 of the bill expands compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service connected.  The 
changes were made effective as of March 1, 2002.  38 U.S.C.A. 
§ 1117, as added by § 202 of the VEBEA, Pub. L. No. 107-103, 
115 Stat. 976 (2001).

The "new" evidence constitutes subjective evidence of 
continuity of symptoms and was not previously of record and 
when considered in light of the regulation changes and with 
previous evidence of record, bears directly and substantially 
upon the specific matters under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156(a).  

Therefore, the veteran's claim of entitlement to service 
connection for chronic fatigue is reopened and will be 
remanded for further development, as indicated below.   

 Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  


In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  In general, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Historically, service connection for tinea pedis, tinea 
cruris, dermographism, and PFB was granted in a February 1999 
rating decision.  A single 10 percent rating was assigned 
effective May 1991.

The veteran filed the instant claim of entitlement to a 
rating in excess of 10 percent in October 2005.  The RO 
denied the benefits sought on appeal in the December 2005 
rating decision.  The veteran disagreed with the continued 
single 10 percent rating and initiated the instant appeal.

The veteran has argued for separate ratings for each 
diagnosed skin condition.  While the veteran could be 
entitled to separate ratings since in essence service 
connection is in effect for each disability, as will be 
explained in greater detail below, the objective weight of 
the medical evidence does not warrant a rating in excess of 
the currently assigned single 10 percent based on the 
cumulative body area affected.  

Even if the Board were to separately rate each diagnosed skin 
condition, the medical evidence of record would only give 
rise to only noncompensable evaluations.  The Board paid 
particular attention to the disability manifested by PFB 
since it concerns disfigurement of the head, face, or neck; 
however, there is no current evidence of even one 
characteristic of disfigurement at this time to warrant a 
separate compensable rating.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7806.

When the Board considered the skin disorders as a group for 
purposes of the instant appeal, the medical evidence warrants 
only a single noncompensable rating; however, the Board shall 
not disturb the 10 percent rating in effect.  (Emphasis 
added.)  In this same vain, a rating in excess of 10 percent 
is also not warranted.  38 C.F.R. § 4.7.

The veteran's tinea pedis, tinea cruris, dermographism, and 
PFB have been rated under 38 C.F.R. § 4.118, Diagnostic Code 
7806, as 10 percent disabling.  Under this code section,  a 
10 percent  rating is assigned for dermatitis or eczema 
covering at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent 
of exposed areas affected, or intermittent systemic 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period. 

As the veteran's specific disabilities are not listed in the 
diagnostic criteria, they have been rated by analogy.  When 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

Based on its review of the medical evidence,  the Board finds 
that a rating in excess of 10 percent under Diagnostic Code 
7806, or any other applicable code for the veteran's skin 
disability is not warranted.  38 C.F.R. §§ 4.7, 4.118.  A 
review of the pertinent medical evidence reveals the 
following.

Upon VA examination in November 2005, the veteran complained 
of tinea pedis.  He denied any systemic problems associated 
with this fungus condition.  Tinea cruris was also reported, 
worse with warm weather.  The veteran reported two to three 
flare ups annually that lasted two to three weeks limited to 
the groin area. With regard to the PFB, the veteran denied 
any flare-ups.  He indicated he shaved once a week using a 
disposable razor.  Bumps were limited to his face and neck 
during flare ups.  His dermographism was said to manifest as 
a continuous burning sensation of the skin.  He denied any 
light treatment.  The veteran denied being incapacitated for 
any of the skin conditions in the past 12 months.  He further 
denied treatment for these conditions or systemic problems 
associated with the skin conditions.  

Physical examination showed the veteran to have a short beard 
growth over this face.  The skin was smooth and without 
scarring or disfigurement from previous active lesions.  
There was no inflammation, hyper or hypo pigmentation.  The 
texture was normal with that of the surrounding skin.

The groin was smooth without signs of infection, excoriation 
or disfigurement. There was no inflammation, edema, 
exfoliation, or keloid formation.  There was some hyper 
pigmentation in the groin area.  There was no evidence of 
residual tinea cruris.

There was a mark made on the medial aspect of each forearm.  
There were no residual marks, whelps, or inflammation 
identified.  The feet were without scaling or inflammation.  
There was no scarring or disfigurement. There was no unusual 
wear of the soles of the shoes.  

The veteran was diagnosed with inactive PFB, tinea pedis, 
tinea cruris, and dermographism.  In sum, there was zero 
percent exposed areas affected and zero percent of the entire 
body affected.

VA outpatient treatment records dated between 2000 and 2006 
were negative for treatment for any of the diagnosed skin 
conditions.

Upon VA examination in April 2007, the physical findings were 
identical, but for mild whelps on the aspect of each forearm, 
chest and back after a single mark was made by the examiner.  
The examiner concluded that the combined percentage of 
exposed area was zero percent.  The combined percentage of 
the entire body affected was less than one percent.  The 
veteran had a normal skin examination for PFB, tinea pedis, 
and tinea cruris.  Dermographism was shown as noted above.

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 10 
percent rating which has been assigned.  See Hart, supra.    

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected skin conditions 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In this regard, the Board notes that 
disability due to the tinea pedis, tinea cruris, 
dermographism, and PFB has not required frequent inpatient 
care, nor has it by itself markedly interfered with 
employment.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  The assigned 10 percent 
rating adequately compensates the veteran for the nature and 
severity of his tinea pedis, tinea cruris, dermographism, and 
PFB.  

Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for chronic fatigue is 
reopened.  To this extent only, the appeal is granted.

Entitlement to a rating in excess of 10 percent for tinea 
pedis, tinea cruris, dermographism, and PFB is denied.




REMAND

With regard to the reopened claim of service connection for 
chronic fatigue, the Board observes  that although the 
veteran has reported a continuity of symptoms for such 
disorder, he has not undergone a VA medical examination. Such 
an examination is requisite under VA's duty to assist, 
triggered  upon the successful reopening of a claim. 38 
U.S.C.A §  5103A(d),(g); cf. Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet.App. 542 (1996) (Holding that unless new and 
material evidence has been submitted, the duty to assist does 
not attach); see also Woehlaert v. Nicholson, 21 Vet.App. 456 
(2007) (Holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled 
to reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material evidence.)  

Similarly, the veteran has reported continued symptoms of a 
stomach condition, which the Board presently construes as 
different from that solely of chronic diarrhea, which was 
last denied by unappealed Board decision dated in September 
1998. See Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996); Boggs 
v. Peake, 520 F.3d 1330 (2008) (Claims based upon distinct 
and potentially diagnosed diseases or injuries cannot be 
considered the same claim). 

Both of these claimed disorders suggest the potential 
applicability of the provisions of 38 C.F.R. § 3.317, 
pertaining to service connection for undiagnosed illnesses, 
including fatigue and gastrointestinal signs and symptoms.  
38 C.F.R. § 3.317 (1) and (10).

Accordingly, the claims are REMANDED for the following 
actions:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for a fatigue 
disorder and for a stomach disorder at 
issue that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

2. After receipt of the above, the RO 
should afford the appellant a 
comprehensive medical examination, to be 
conducted by a qualified physician, to 
ascertain whether he has chronic fatigue 
and/or signs and symptoms of an 
undiagnosed gastrointestinal disorder - 
the request for physical examination may 
be modified by the RO/AMC to comply with 
the provisions of 38 C.F.R. §3.317. The 
veteran's claims folder, and a copy of 
this remand, must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  

3. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO/AMC should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO/AMC shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
VITO A.. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


